Citation Nr: 1716095	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-27 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for home loan guaranty benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel







INTRODUCTION

The appellant served in the United States Air Force Reserve and had active duty for training from August 1960 to February 1961. 

This case came before the Board of Veterans' Appeals (Board) following an appeal of an April 2013 decision by the Department of Veterans Affairs (VA) Regional Loan Center (RLC) in Atlanta, Georgia.  In that decision, the VARLC denied the appellant's claim for home loan benefits.  In December 2013, the appellant testified before the undersigned during a videoconference hearing.  In February 2014, the Board remanded the case for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant had active or inactive duty points in each of six consecutive years in the Air Force Reserve and received an honorable discharge.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the criteria for home loan guaranty benefits are met.  38 U.S.C.A. §§ 3701, 3702 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A "veteran" is eligible for housing loan benefits if that veteran meets certain requirements.  38 U.S.C.A. §§ 3701, 3702 (West 2014). 

Pertinent to this case, the term "veteran" includes an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve, and, following the completion of such service was discharged from service with an honorable discharge; placed on the retired list; was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service; or continues serving in the Selected Reserve.  38 U.S.C.A. § 3701(b)(5)(A)(i).  

Also, the term "veteran" applies to an individual who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability.  38 U.S.C.A. § 3701 (b)(5)(A)(ii). 

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces, as required to be maintained under 10 U.S.C.A. § 10143 (a).  38 U.S.C.A. § 3701(b)(5)(B).

The appellant's DD Form 214 documents six months of active duty for training and then assignment into the Ready Reserve.  His Reserve unit was identified as the 514 Troop Carrier Wing (TCW) located at Mitchell Air Force Base (AFB) (also known as Mitchell Field) in New York.  As reported by the appellant and supported by Internet websites, Mitchell AFB closed in 1961 and the 514 TCW was reassigned to McGuire Air Force Base in New Jersey.  In a July 2013 statement associated with his VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant reported that he was never requested or ordered to go to McGuire Air Force Base but instead his Reserve unit trained at various locations other than McGuire AFB. 

The National Personnel Records Center (NPRC) provided the appellant with an Air Reserve Forces Retirement Credit Summary (AF Form 712), which documents the appellant's active and inactive duty points up to July 20, 1963.  While the date of the AF Form 712 is unclear, the form does note "RPCS-15/IN/brd/28 May 64."  The appellant also submitted a letter he received from the Department of the Air Force, dated July 15, 1966, notifying him that he was honorably discharged from the Air Force Reserve effective July 20, 1966.  Whether the appellant's active Reserve commitment encompassed six years is not clear from the letter.  The appellant also submitted a DD Form 256 (Honorable Discharge Certificate). 

The Atlanta RLC denied the appellant's claim for home loan benefits because he did not complete "six creditable years in the Select Reserve or National Guard," based on the lack of membership points after July 20, 1963.  Neither 38 U.S.C.A. § 3701 nor § 3702 defines the term "creditable" nor does the Atlanta RLC cite to any applicable statute or regulation that does so.  As the record was unclear whether the appellant's active Reserve commitment encompassed six years, the Board requested that the Agency of Original Jurisdiction (AOJ) contact the appropriate service department (to include the NPRC, Air Force Reserve Command, and Air Reserve Personnel Command) and request any information that might corroborate that the appellant did perform six years of honorable Select Reserve service in the United States Air Force.  

Additional service personnel records added to the appellant's claims file show that he enlisted for a term of six years and document his active and inactive duty points from July 21, 1960, to June 20, 1964.  They do not document any points for service in 1965.  A July 27, 1966, record shows that he was discharged on July 20, 1966, by reason of expiration of term of service.  

Given the above, the evidence of record only documents the appellant's active and inactive duty points for a period of five years.  However, the Air Force has issued to the appellant an Honorable Discharge Certificate and a July 27, 1966, record shows that he completed his six-year term of service.  Resolving reasonable doubt in favor of the appellant, the Board finds that he had active or inactive duty points in each of six consecutive years in the Air Force Reserve and received an honorable discharge.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the appeal is granted.



ORDER

Basic eligibility for home loan guaranty benefits is granted.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


